UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): July 22, 2007 Euronet Worldwide, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31648 74-2806888 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer ID Number) 4601 College Boulevard, Suite 300 Leawood, Kansas 66211 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (913) 327-4200 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. Results of Operations and Financial Condition. On July 22, 2007, Euronet Worldwide, Inc. issued a press release to announce its financial results for the second quarter ended June 30, 2007. The press release is attached hereto as Exhibit 99.1. The information in this Current Report, including without limitation Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that Section, and shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit 99.1 - Press Release dated July 22, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Euronet Worldwide, Inc. By: /s/Rick L. Weller Rick L. Weller Chief Financial Officer Date: July 22, 2007
